*375Opinion by
Olives, P. J.
At the time of trial it was stipulated that the merchandise consists of old, discarded, junk .X-ray films, in chief value of cellulose acetate, which had been exposed and developed, and no longer fit for use in taking X-ray or other pictures. Two witnesses testified in behalf of the plaintiff. Upon the record in this case the merchandise in question was found to be waste as defined in Harley Co. v. United States (14 Ct. Cust. Appls. 112, T. D. 41644). Central Vermont Railway Co. v. United States (10 Ct. Cust. Appls. 31, T. D. 38260) cited.
It is contended by counsel for the plaintiff that the provision in paragraph 31 (a) (1) for “waste” is limited in scope and confined to a particular kind or class of cellulose acetate waste. The language of said paragraph, as amended by the trade agreement (T. D. 49753), is identical with that which originally appeared in the Tariff Act of 1930.
After' reviewing the phraseology and the legislative history, the court was of the opinion that Congress intended to limit the cellulose acetate waste contemplated by paragraph 31 (a) (1), as amended, supra, to the class that was described by the court in the Harley case, supra, as “new waste.” The paragraph has thus been limited as set forth in the Senate Finance Committee report to cellulose waste “resulting from the manufacture of blocks, sheets, rods, and other forms as well as from the manufacture of the above forms into finished articles.” It also includes the waste filaments, fibers, and yarns from cellulose acetate artificial silk. The court therefore found that the discarded X-ray films in question are not included in the kind of cellulose acetate waste provided for therein.
The discarded X-ray films in question were held properly classifiable under the provision for “waste, not specially provided for.” The claim at 7)4 percent under said paragraph 1555, as amended, was therefore sustained.